Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

WEST AMERICAN INSURANCE
COMPANY and THE OHIO
CASUALTY INSURANCE
COMPANY,

Plaintiffs,
VS.
MVP HOLDINGS, LLC, LINDA
MILLER, and BJORN JOHNSON
CONSTRUCTION, LLC,

Defendants.

 

 

CV 20-S59-M—DWM

OPINION
and ORDER

This coverage dispute arises out of a lawsuit concerning a fixed-bid

construction contract for a steel building. Plaintiffs West American Insurance

Company and Ohio Casualty Insurance Company (the “Carriers”) seek summary

judgment on the ground that the allegations against their insured, Defendants MVP

Holdings, LLC and Linda Miller (collectively “MVP”’), do not fall within the

applicable policies, and thus do not trigger the duty to defend. (Doc. 18). Because

they are correct, summary judgment is granted in favor of the plaintiffs.
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 2 of 11

BACKGROUND

I. The Underlying Case

On December 24, 2018, Defendant Bjorn Johnson Construction, LLC
(“Bjorn”) entered into a contract with MVP to construct a steel building addition
for a flat fee of $1,857,459. (Doc. 8-3 at {] 7, 13.) After the contract was signed,
there was a series of change order requests that would have increased the cost of
the building to $4 million. (/d. at {9 21-25.) MVP sued Bjorn on September 5,
2019, alleging Bjorn intentionally underbid the project and withheld information to
force MVP to pay more on the contract. (/d.) Bjorn counterclaimed, alleging that
MVP knew the building would cost more and reduced the scope of the project
during bidding so that it could be expanded later without having to pay more under
the contract. (Doc. 8-4.) The Carriers stepped in to defend MVP on the
counterclaims under a reservation of rights. (Doc. 16-3.)
II. The Present Case

West American issued a commercial liability policy with two insuring
agreements (Coverages A and B) effective November 13, 2018 to November 13,
2019 (the “Primary Policy”). (Doc. 18 at 11-12.) Ohio Casualty issued a
commercial umbrella policy for the same period (the “Umbrella Policy”). (Doc. 18
at 13.) Coverages A and B under the Primary Policy contain analogous provisions

to the Umbrella Policy. On May 5, 2020, the Carriers filed this lawsuit, seeking a
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 3 of 11

declaration that there is no coverage, and therefore no duty to defend or indemnify,
for the counterclaims under the Primary Policy (Count One), or the Umbrella
Policy (Count Two). The Carriers also want to recoup defense costs for the
underlying action (Count Three). (Doc. 1.)
LEGAL STANDARD

Summary judgment may be granted if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(a). The moving party has the burden of
establishing the absence of a genuine dispute of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986). Facts are material if they have the potential to
affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). A dispute is genuine when a reasonable jury could return a verdict for the
non-moving party. Id. All the evidence must be viewed and all justifiable
inferences drawn in favor of the non-moving party. Id. at 255.

ANALYSIS

I. Applicable Law

The duty to defend is “independent from and broader than the duty to
indemnify created by the same insurance contract.” Farmers Union Mut. Ins. Co.
v. Staples, 90 P.3d 381, 385 (Mont. 2004). Thus, if there is no duty to defend,

there is no duty to indemnify. Id.; but see Troutt v. Colo. W. Ins. Co., 246 F.3d
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 4 of 11

1150 (9th Cir. 2001). The duty to defend “arises when a complaint against an
insured alleges facts which, if proven, would result in coverage.” Staples, 90 P.3d
at 385. An insurer must make an unequivocal demonstration that the claim does
not fall within the policy to show there is no duty to defend. Jd| Whena claim or
complaint clearly falls outside the scope of coverage, an insurer has no duty to
defend. Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, Inc., 108 P.3d
469, 478 (Mont. 2005). However, “a court must liberally construe allegations in a
complaint so that all doubts about the meaning of the allegations is resolved in
favor of finding” coverage. Staples, 90 P.3d at 385.
If. The Policies

Because the allegations in the underlying counterclaim do not fall within the
terms of Coverage A or B, there is no duty to defend under either policy.

A. Coverage A

Under Coverage A, the Carriers provide coverage for amounts the insured
must pay as a result of “bodily injury” or “property damage” caused by an
“occurrence.” (Doc. 16-1 at 56.) The parties agree that Bjorn’s underlying
counterclaim does not allege “bodily injury.” (See Doc. 18 at 16-17.) Therefore,
for Coverage A to apply, the counterclaim must allege “property damage” caused
by an “occurrence.” “Property damage” is defined as: (a) “Physical injury to

tangible property, including all resulting loss of use of that property . . . ; or (b)
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 5of11

Loss of use of tangible property that is not physically injured...” (Doc. 16-1 at
71-72.) The Carriers argue Coverage A does not apply because the counterclaim
alleges only “pure economic loss.” In response, MVP argues that Bjorn’s
counterclaim alleges loss of use of the steel building and architects’ drawings and
plans as “loss of use of tangible property not physically injured.” The Carriers
have the better argument.

When allegations of property damage occur, Montana law requires the injury
or loss of use to occur to tangible property, or “property that is capable of being
handled, touched, or physically possessed.” Graber v. St. Farm Fire & Cas. Co.,
797 P.2d 214, 216 (Mont. 1990). Where economic loss is alleged, there must be
direct injury to tangible property for coverage to apply. Id. The court in Graber
found lost advertising business, substantial loss of revenues, and irreparable injury
to reputation and goodwill to be economic damages that were not, as a matter of
law, property damage. Jd. at 216-17.

Bjorn’s counterclaim alleges similar economic damages such as lost profits
and business opportunities, harm to business reputation, and attorney fees, time,
and effort. The portion of the counterclaim which MVP asserts alleges loss of use
reads, in relevant part: “[MVP]’s subsequent repudiation of the contract and the
filing of [the underlying state action] are both efforts to receive the benefits of

[Bjorn]’s substantial work . . . including, without limitation: (a) [Bjorn]’s extensive
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 6 of 11

drawings and plans created by its architects; . . . and (c) the steel building it
purchased in anticipation of performing the scope of the work.” (Doc. 8-4 at ¥ 15.)
The benefits Bjorn alleges MVP sought are clarified as obtaining work without
paying for it and forcing Bjorn to release its expectancy for dismissal of the civil
action. (/d. at [{ 16-17.)

Like Graber, these allegations concern economic loss: the damage caused by
MVP obtaining work without paying for it would be loss of revenue to Bjorn, and
the damage caused by Bjorn releasing its expectancy would be loss of the ability to
pursue legal process to collect that revenue. Bjorn’s damages claims are also
monetary in nature. (/d. at J 18-34.) There is no mention of tangible property at
all, much less “loss of use of tangible property.” In addition, the items that MVP
uses to justify that the counterclaim alleges “loss of use of tangible property” are
not items Bjorn expected to retain; these items were purchased in “anticipation of
performing the scope of the work,” which was constructing a building to be owned
by MVP. (Doc. 8-4 at 4-5.)

As pled, the counterclaim contains no allegations that would be covered by
the “property damage” provision. Thus, the Carriers have made an unequivocal
showing that there is no coverage, and therefore no duty to defend, under this

provision. Staples, 90 P.3d at 385. And, because there is no “property damage,” it
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 7 of 11

is unnecessary to determine whether there was an “occurrence.” There is no duty
to defend and therefore no indemnity under Coverage A.

B. Coverage B

Under Coverage B, the Carriers provide coverage for amounts the insured
must pay as a result of “personal or advertising injury.” (Doc. 16-1 at 61.)
Coverage is lacking under this provision both in light of its specific terms and
because of a breach of contract exclusion.

1. Specific Offense Requirement
“Personal and advertising injury” arises out of a list of enumerated offenses,
which includes, inter alia: malicious prosecution or making a slanderous or
libelous oral or written publication that concerns an organization’s products,
goods, or services. (/d. at 71.) For Coverage B to apply, Bjorn’s underlying
counterclaim must allege one of these offenses. It does not.

Under general principles of Montana law, contracts are interpreted to “give
words their plain and ordinary meaning unless a technical meaning is apparent.”
A.M. Welles, Inc. v. Mont. Materials, Inc., 342 P.3d 987, 990 (Mont. 2015).
Montana courts “will not expand the terms of an insurance policy to provide
coverage when the terms and phrases are unambiguous.” Am. Sts. Ins. Co. v.
Flathead Janitorial & Rug Servs., Inc., 355 P.3d 735, 738 (Mont. 2015). Abuse of

process is a technical term. Montana treats malicious prosecution and abuse of
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 8 of 11

process as common-law torts independent of each other with distinct elements.
Plouffe v. Mont. Dep’t of Public Health & Human Serv., 45 P.3d 10, 14 (Mont.
2002); Salminen v. Morrison & Frampton, PLLP, 339 P.3d 602, 610 (Mont. 2014).
Malicious prosecution has been referenced in Montana as a specific tort requiring
an action filed without probable cause and with malice since some of the state’s
earliest cases. See Martin v. Corscadden, 86 P. 33 (Mont. 1906). Montana law has
also recognized abuse of process as having distinct elements for 36 years, and

when it did recognize those elements it did so based on the numerous other
jurisdictions that had done so. See Brault v. Smith, 679 P.2d 236, 240 (Mont.
1984) (collecting cases). This is reasoned affirmation that abuse of process is
unambiguously separate and apart from malicious prosecution and cannot be read
to be included under malicious prosecution.

As for the publication claim, the counterclaim does not support an assertion
of oral or written publication of material that disparages goods, products, or
services. It is true that in the counterclaim, Bjorn alleges harm to business
reputation as one of the damages he suffered in the abuse of process claim. (Doc.
8-4 at | 34.) However, nowhere in the counterclaim does Bjorn allege that MVP
made statements that disparage his goods, products, or services. The only mention

of Bjorn’s goods, products, or services is in the context of how MVP is alleged to
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 9 of 11

have tried to obtain Bjorn’s services for less than their value. This is not a
disparagement of the services, but a breach of contract.

But, even if Bjorn’s counterclaim does allege offenses covered by the
“personal and advertising injury” provision, coverage is precluded by a policy
exclusion.

2. Breach of Contract Exclusion

Pursuant to the policies, coverage is excluded for “‘personal and advertising
injury’ arising out of a breach of contract.” (Doc. 16-1 at 62.) That is the case
here.

As with MVP’s allegations of “loss of use of tangible property not
physically injured,” the counterclaim’s allegations simply do not match MVP’s
argument that the contract is not the factual basis for its abuse of process and
disparaging publication claims. The very reason stated in the counterclaim behind
MVP filing the action is that MVP “is attempting to avoid the consequences of [its]
breach.” (Doc. 8-4 at 933). The reason alleged for process being abusive is that
MVP is filing an action to avoid paying expectancy damages for breach. As this is
the allegation made by Bjorn in the counterclaim, MVP cannot claim that the
contract, and the breach, are not the factual bases for the abuse of process and

disparaging publication allegations. Accordingly, even if the counterclaim alleges
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 10 of 11

the specific offenses that give rise to “personal and advertising injury,” there is no
duty to defend—and therefore no duty to indemnify—aunder Coverage B.

C. Recoupment

The Carriers also seek to recoup defense costs for the actual costs and fees
expended in the defending the underlying action. (Doc. 1.) To be entitled to
reimbursement, an insurer must (1) timely and explicitly reserve the right to seek
reimbursement and (2) provide the insured with specific and adequate notice of the
potential for reimbursement. Ribi, 108 P.3d at 480. In a letter dated January 8,
2020, the Carriers informed MVP of their reservation of the right to seek
reimbursement. (Doc. 10-1 at 10.) The letter was timely, explicitly reserved the
right to seek reimbursement, and provided the insured with notice of the potential
for reimbursement. Therefore, the Carriers may recoup the underlying defense
costs and fees.

CONCLUSION

Based on the foregoing, IT IS ORDERED that the Carriers’ motion for
summary judgment (Doc. 17) is GRANTED as to all three counts of the
Complaint.

IT IS FURTHER ORDERED that the Carriers are awarded the costs and

attorney fees actually incurred in defending the underlying action to-date. But no

10
Case 9:20-cv-00059-DWM Document 36 Filed 11/19/20 Page 11o0f11

attorney fees or costs are awarded—nor were they sought—for prosecution of the
present action.

IT IS FURTHER ORDERED that the Clerk of Court is directed to enter
judgment consistent with this Opinion and Order and close the case.

+
DATED this Y day of November, 2020.

  
 

‘Molloy, District Judge
United States District Court

11
